Citation Nr: 1400454	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an intestinal disorder claimed as irritable bowel syndrome (IBS) to include as due to qualifying chronic disability (environmental hazard in the Gulf War/Undiagnosed illness).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to September 1994 with service in the Southwest Asia theater of operations from August 1990 to March 1991.  

This matter come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Board notes that the Veteran filed a notice of disagreement with the portion of the June 2011 rating decision that denied service connection for vertigo; however in his November 2012 substantive appeal, he indicated that he wanted the appeal to be limited only to the intestinal disorders issue.  Thus the appeal for service connection for vertigo is withdrawn.  

The Veteran attended an informal conference hearing that was held before a Decision Review Officer (DRO), in February 2013, but did not provide testimony.  A documentation of the conference is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

A review of the evidence reveals that additional development is necessary to afford proper adjudication of this matter.  Of note, the Veteran has notified the VA of the potential existence of pertinent VA records not shown to be either in the claims folder or electronic record.  In his May 2010 claim, the Veteran described having undergone a Gulf War examination described as a "physical and blood tests for this" at the VA medical center (VAMC) in Salt Lake City but did not file a claim at the time of this examination.  He provided no date as to when this examination took place, but it clearly predates this May 2010 claim, and is not shown to of record in the VA claims file or electronic record.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally the Veteran has mentioned having been diagnosed with diverticulum in 2006 or 2007 as reported in the February 2011 examination, but did not provide medical evidence of this diagnosis, thus an attempt should be made to obtain such records.  

Additionally the Board finds that the February 2011 VA examination to address his claimed GI disorder is inadequate, as the unfavorable opinion is shown to be confusing and poorly worded and the rationale provided in support of the opinion completely ignored the legal standards for the presumption afforded to Gulf War Veterans for certain disabilities.  This examiner focused on the 14-year length of time since service and the manifestations of GI symptoms in the rationale.  Such rationale ignores the provisions in the pertinent criteria, which provides that service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1) ).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities-(1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness, to include but not limited to irritable bowel syndrome, and other functional gastrointestinal disorders listed in Note to § 3.317 (a) (2) (i)(B)(3); and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  

The February 2011 examiner's opinion finding that the Veteran does not meet the criteria for IBS does not end the inquiry as to whether his undiagnosed gastrointestinal disorder warrants presumed service-connection.  Elsewhere in this examination, the examiner also appears to have improperly speculated that the Veteran's Gulf War service in Saudi Arabia and the United Arab Emirates would expose him to lesser amounts of harmful substances from dust and oil fires, which may have factored into the opinion.  The Board points out that service in these locations constitutes qualifying service in Southwest Asia, for which the presumptions apply.  See 38 C.F.R. § 3.317 (e) (1) (2).  

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all sources of treatment for his intestinal disorder, to include any records documenting the presence of diverticulum, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested. All records obtained should be added to the claims folder. If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159  (2013).

2.  Obtain the report of a Gulf War examination said to have been undertaken at the VAMC in Salt Lake City prior to November 2010.  Continue to request the VA records, either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

3.  Thereafter, following completion of the above, the Veteran's claims file must then be referred to a qualified VA medical professional for further opinion as to his claimed intestinal disorder(s).  The entire claims file must be made available to and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions and must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate. 

(If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims. See 38 C.F.R. § 3.655(b) (2013).  The examiner must provide the opinions requested herein.  All examination results, along with the complete rationale for any opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.)

The purpose of the opinion is to determine whether the Veteran has actually experienced problems with an intestinal disorder at any point during the claim period, and if so, whether any such disability cannot be attributed to any known clinical diagnosis.

(A) The examiner must note and detail all reported symptoms related to the Veteran's stated problems with an intestinal disorder.  The examiner must provide details about the onset, frequency, duration, and severity of all complaints relating to each claimed symptom, and indicate what precipitates and what relieves it.  This analysis must cover the entirety of the claim period.  The examination report must also specifically contemplate any diagnosed intestinal disorder that may be shown in treatment records obtained.  If additional examination is deemed warranted by other specialists in order to ascertain the nature or etiology of the symptoms, this development must be conducted.

(B) The examiner must expressly state whether there are clinical, objective indications that, at any point during the claim period, the Veteran has suffered from symptoms relative to problems with an intestinal disorder.

(C) If there are objective indications that the Veteran has suffered from such symptoms at any point during the claim period, the examiner must determine whether these symptoms can be attributed to any known clinical diagnosis or to a chronic multi-symptom illness, such as a functional gastrointestinal disorder.  For those symptoms and conditions that cannot be attributed to a known clinical diagnosis or chronic multi-symptom illness, the examiner must determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Persian Gulf War, or if there is affirmative evidence that the undiagnosed illness was caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

(D) For all intestinal illnesses for which the Veteran is provided a diagnosis, including those that existed at any point during the claim period, the examiner must opine as to whether it is at least as likely as not that any such disability began in or was worsened by the Veteran's time on active duty.  Such opinion must include consideration of the episodes of treatment in service for gastrointestinal symptoms including in November 1975 (treated for diarrhea), November 1979 (treated for viral syndrome with diarrhea), August 1988 (treated for nausea and vomiting), and in April 1990 (treated for stomach pain and watery stools).  

A detailed explanation for all conclusions reached by each examiner must be provided. Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

4.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, then issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


